
	

113 SRES 204 ATS: Designating August 7, 2013, as “National Lighthouse and Lighthouse Preservation Day”.
U.S. Senate
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 204
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2013
			Mr. King (for himself
			 and Ms. Collins) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating August 7, 2013, as
		  National Lighthouse and Lighthouse Preservation
		  Day.
	
	
		Whereas August 7, 2013, marks the 224th anniversary of the
			 signing by President George Washington of the Act entitled An Act for
			 the establishment and support of lighthouses, beacons, buoys, and public
			 piers, approved August 7, 1789 (commonly known as the Lighthouse
			 Act of 1789) (1 Stat. 53, chapter 9);
		Whereas that Act, the ninth act of the 1st Congress,
			 established a Federal role in the support, maintenance, and repair of all
			 lighthouses, beacon buoys, and public piers necessary for safe navigation,
			 commissioned the first Federal lighthouse, and represents the first public
			 works act in the young United States;
		Whereas the establishment of the United States system of
			 navigational aids set the United States on a path to the forefront of
			 international maritime prominence and established lighthouses that played an
			 integral role in the rich maritime history of the United States, as that
			 history spread from the Atlantic coast, through the Great Lakes and the Gulf
			 coast, to the Pacific States;
		Whereas those iconic structures, standing at land's end
			 through 2 centuries, have symbolized safety, security, heroism, duty, and
			 faithfulness;
		Whereas architects, designers, engineers, builders, and
			 keepers devoted, and in some cases jeopardized, their lives for the safety of
			 others during centuries of light tending by the United States Lighthouse
			 Service and the United States Coast Guard;
		Whereas the automation of the light system exposed the
			 historic lighthouse towers to the ravages of time and vandalism and yet, at the
			 same time, opened an opportunity for citizen involvement in efforts to save and
			 restore those beacons that mark the evolving maritime history of the United
			 States and its coastal communities;
		Whereas the national lighthouse preservation movement has
			 gained momentum over the past half century and is making major contributions to
			 the preservation of maritime history and heritage and, through the development
			 and enhancement of cultural tourism, to the economies of coastal communities in
			 the United States;
		Whereas the National Historic Lighthouse Preservation Act
			 of 2000 (Public Law 106–355; 114 Stat. 1385), enacted on October 24, 2000, and
			 with the aid of the lighthouse preservation community, provides an effective
			 process administered by the General Services Administration and the National
			 Park Service for transferring lighthouses to the best possible stewardship
			 groups;
		Whereas, for the past several decades, regional and
			 national groups have formed within the lighthouse preservation community to
			 promote lighthouse heritage through research, education, tourism, and
			 publications;
		Whereas the earliest and largest regional preservation
			 group, the Great Lakes Lighthouse Keepers Association, headquartered in
			 Michigan, marks its 30th anniversary in 2013, and the largest and oldest
			 national group, the United States Lighthouse Society, which relocated from San
			 Francisco, California, to the State of Washington in 2008, marks its 30th
			 anniversary in 2014;
		Whereas other groups have also been formed to promote
			 lighthouse preservation and history, many with regional chapters,
			 including—
			(1)a national
			 leadership council and forum named the American Lighthouse Council (formerly
			 the American Lighthouse Coordinating Committee), currently headquartered in
			 Illinois;
			(2)the American
			 Lighthouse Foundation in Maine;
			(3)the Michigan
			 Lighthouse Alliance and Michigan Lighthouse Conservancy;
			(4)the Maine Lights
			 Program;
			(5)the Outer Banks
			 Lighthouse Society in North Carolina;
			(6)the New Jersey
			 Lighthouse Society;
			(7)the Florida
			 Lighthouse Association; and
			(8)the Lighthouse
			 Preservation Society in Massachusetts;
			Whereas major lighthouse publications, including the
			 United States Lighthouse Society’s Keeper’s Log and the Lighthouse Digest,
			 contribute greatly to the promotion of lighthouse heritage and
			 preservation;
		Whereas single-lighthouse preservation efforts by
			 individuals or organizations, including historical societies and governments,
			 have even longer histories, including preservation efforts in—
			(1)Grosse Point,
			 Illinois, established in 1935;
			(2)Buffalo, New
			 York, established in 1962;
			(3)Navesink Twin
			 Lights, New Jersey, established in 1962;
			(4)Point Fermin,
			 California, established in 1970;
			(5)Charlotte-Genesse
			 near Rochester, New York, established in 1965;
			(6)Key West,
			 Florida, established in 1969;
			(7)Split Rock
			 Lighthouse, Minnesota, established in 1971;
			(8)Ponce de Leon
			 Inlet, Florida, established in 1972;
			(9)St. Augustine,
			 Florida, established in 1981; and
			(10)Fire Island, New
			 York, established in 1982;
			Whereas, despite progress, many lighthouses in the United
			 States remain threatened by erosion, neglect, vandalism, and deterioration by
			 the elements;
		Whereas Congress passed, and President Ronald Reagan
			 signed, a Joint Resolution entitled Joint Resolution designating the day
			 of August 7, 1989, as National Lighthouse Day, approved
			 November 5, 1988 (Public Law 100–622; 102 Stat. 3201), in honor of the
			 bicentennial of the United States Lighthouse Service; and
		Whereas the many completed, ongoing, or planned private
			 and public efforts to preserve lighthouses demonstrate the public support for
			 those historic structures: Now, therefore, be it
		
	
		That the Senate—
			(1)designates August
			 7, 2013, as National Lighthouse and Lighthouse Preservation
			 Day;
			(2)encourages
			 lighthouse grounds to be made open to the general public to the extent
			 feasible; and
			(3)encourages the
			 people of the United States to observe National Lighthouse and Lighthouse
			 Preservation Day with appropriate ceremonies and activities.
			
